Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim:
Replace Claim 1 as below:
--1. A transfer textile printing method comprising 
a step (1) of preparing a transfer paper, 
a step (2) of forming a pattern using a pigment ink on the transfer paper to obtain a printed transfer paper, 
a step (3) of bringing the printed transfer paper and a textile printing medium into close contact with each other and heating and pressurizing, the heating being performed at a temperature of 120°C or higher and 200°C or lower, and the heating and pressurizing time being 0.2 seconds or longer and 10 seconds or shorter, to allow a pigment as a coloring material of the pigment ink to be transferred from the printed transfer paper to the textile printing medium, 
a step (4) of performing a heat treatment without pressurizing while the printed transfer paper and the textile printing medium remain in close contact with each other, and 
a step (5) of removing the printed transfer paper from the textile printing medium,
wherein the transfer textile printing method comprises the step (3), the step (4), and the step (5) in this order, and 
wherein the pigment as the coloring material of the pigment ink is transferred from the printed transfer paper to the textile printing medium.--

Abstract:
Replace the Abstract as below.
--The object is to provide a transfer textile printing method that satisfies general versatility, simplicity, fixing property, color development property and fineness. 
The object is achieved by a transfer textile printing method including  
a step (1) of preparing a transfer paper, 
a step (2) of forming a pattern using a pigment ink on the transfer paper to obtain a printed transfer paper, 
 a step (3) of bringing the printed transfer paper and a textile printing medium into close contact with each other and heating and pressurizing, 
a step (4) of performing a heat treatment without pressurizing while the printed transfer paper and the textile printing medium remain in close contact with each other, and 
a step (5) of removing the printed transfer paper from the textile printing medium, 
wherein the transfer textile printing method includes the step (3), the step (4), and the step (5) in this order.--

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853